Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claims recite an idea of obtaining data in the form of a log set, determining that the logs correspond to a first type of log, identifying variable location within the logs based on the type of log, and extracting information from the logs based on the variable location to generate a structured log. This is a mental process because the claims merely parse records and extract information from the records. A human mind is capable of parsing records in a format to identify and extract information from the records. 
This judicial exception is not integrated into a practical application because, while a structured dataset is output, the structured dataset is never used in any fashion. The claimed subject matter does not appear to improve the functioning of a computer in any way, nor does it appear to improve any other technology or technical field. While both independent claims 1 and 11 operate on a computer device, with claim 11 additionally reciting a processor, no particular machine appears required. Both claims 1 and 11 now additionally recite “a transceiver.” However, this transceiver appears to be a generic 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of the claimed elements obtain data, determine a type of data, use the determined type of data to parse the data, and output a structured result of the parsing. No additional steps are claimed beyond the mental process. 
The dependent claims 2-9 and 12-20 appear to be directed towards additional analysis and parsing steps. All of the additional steps appear to be similar mental process data analysis steps. None of the claimed limitations of the dependent claims appear to improve the functioning of a computer or require the use of a particular machine. 
In view of the foregoing, claims 1-20 are rejected under 35 USC 101 as being directed towards an abstract idea in the form of a mental process.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patthak et al. (US Pre-Grant Publication 2016/0292592). 

	As to claim 1, Patthak teaches a method comprising: 
Obtaining, by a transceiver of a device, a log set comprising N logs belonging to  a first type, wherein the N logs comprise variables, and wherein N is a positive integer (see paragraph [0039] and [0044]-[0046] and [0053]. Log records may be obtained by a log analytics system, which may be implemented in a device. Paragraphs [0040] and [0050] discusses processing and analyzing multiple logs. Also see paragraphs [0064]-[0065] and [0071]-[0072]. A log type is configured for the retrieved log data. Because at least one log is parsed and understood according to the log type, a positive integer of N logs is parsed and understood according to the log type); 
Obtaining, by a processor of the device, information based on the first type, wherein the information indicates a variable location of the N logs (see paragraphs [0064]-[0065] and [0071]-[0072]. The “log type” is configured, and fields of variables may be identified); and
Generating, by the processor, a structured log based on the variable location and the variables (see paragraphs [0064]-[0068]. Variables from the logs are extracted and processed. A newly generated structured log data is then written to a data store). 

As to claim 5, Patthak teaches the method according to claim 1, further comprising:
Identifying a different part in one or more logs in the N logs by comparing the one or more logs with the information as a first variable (see paragraphs [0064]-[0068] and [0072]); and
Extracting the first variable to generate the structured log (see paragraphs [0064]-[0068] and [0072]). 

As to claim 6, Patthak teaches the method according to claim 1, further comprising: 
Obtaining a first variable location recorded by the information corresponding to the first type (see paragraphs [0064]-[0068] and [0072]); and
Extracting, from one or more logs in the N logs, a first variable corresponding to the variable location to generate the structured log (see paragraphs [0064]-[0068] and [0072]). 

As to claim 7, Patthak teaches the method according to claim 1, further comprising determining that N logs in the log set belong to the first type according to a classification algorithm or a clustering algorithm (see paragraphs [0064]-[0068] and [0072]. A classification algorithm is used).

As to claim 8, Patthak teaches the method according to claim 1, further comprising:
establishing a mapping relationship between the information and the N logs (see paragraphs [0064]-[0068]):
Querying, based on the mapping relationship, one or more logs in the N logs that correspond to the information (see paragraphs [0064]-[0068]); and
Extracting, based on a first variable location in the information corresponding to the first type, the variables from one or more logs in the N logs to generate the structured log (see paragraphs [0064]-[0068]). 

As to claim 9, Patthak teaches the method according to claim 1, further comprising extracting the variables from the N logs based on the variable location (see paragraph [0066] and [0068] and [0153]. The log data, including any tags that provide additional information, is sent to a downstream system). 

As to claim 10, Patthak teaches the method according to claim 1, wherein the structured log further comprises at least one of a time, a host name, a module name, severity, or a process identification (ID) (see paragraphs [0065]-[0068]. At least a time is shown as being processed and normalized). 

As to claim 11, see the rejection of claim 1. 
As to claim 15, see the rejection of claim 5. 
As to claim 16, see the rejection of claim 6. 
As to claim 17, see the rejection of claim 7. 
As to claim 18, see the rejection of claim 8. 
As to claim 19, see the rejection of claim 9. 
As to claim 20, see the rejection of claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patthak et al. (US Pre-Grant Publication 2016/0292592) in view of Togawa (US Pre-Grant Publication 2016/0124792).  

As to claim 2, Patthak teaches the method of claim 1, 
wherein obtaining the information comprises:
Obtaining an Mth log in the N logs, wherein M is a positive integer (see paragraphs [0064]-[0068] and [0072]. An Mth log may correspond to a different log template)
Patthak does not explicitly show: 
Using, when M is equal to 1, the Mth log as the information. 
Togawa shows: 
Using, when M is equal to 1, the Mth log as the information (see paragraph [0162]. Togawa shows a format learning unit that may encounter a log element that does not correspond to known format element information. In this case, the system stores a new log format information). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Patthak by the teachings of Togawa because both references are directed toward reading, parsing, and standardizing log data. Togawa merely provides Patthak with the ability to handle log information that does not corresponding to previously known formats, which will increase the flexibility of Patthak by giving the system of Patthak the ability to learn new log formats. 

As to claim 3, Patthak as modified by Togawa teaches the method of claim 2, wherein M is greater than or equal to 2, obtaining the information comprises:
Updating, based on the Mth log, a second target template, wherein the second target template is based on an (M-1)th log (see Togawa paragraphs [0161]-[0162] and Figure 17. The system refers to previous log format information to understand and generate the second format); and
Using the second target template as the information (see Togawa paragraph [0162] and Figure 17. An earlier log type may be updated). 

As to claim 4, Patthak as modified by Togawa teaches the method according to claim 3, wherein updating the second target template and using the second target template comprises: 
Comparing the Mth log with the second target template (see Togawa paragraphs [0161]-[0162] and Figure 17); 
Representing a first variable using a wildcard character and using the second target template as a log template when the second target template comprises the first variable relative to the Mth log, wherein the wildcard character is a preset character or character string (see Togawa paragraphs [0161]-[0162] and Figure 17); and
Using the second target template as the log template when the second target template does not comprise the first variable relative to the Mth log (see Togawa paragraphs [0161]-[0162] and Figure 17). 

As to claim 12, see the rejection of claim 2. 
As to claim 13, see the rejection of claim 3. 
As to claim 14, see the rejection of claim 4. 

Response to Arguments
Applicant's arguments filed 15 July 2021 have been fully considered but they are not persuasive. 

In response to the 35 USC 101 argument, Applicant argues that “However, "[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations" … Claim 1 claims "obtaining, by a transceiver of a device, a log set." Claim 11 claims a similar limitation. A human mind cannot practically perform that step.”
In response to Applicant’s argument, Examiner notes that MPEP 2106.04(a)(2) III (C) sets forth the idea that “claims can recite a mental process even if they are claimed as being performed on a computer” when the claims perform a mental process on a generic computer, in a computer environment, or using a computer as a tool to perform a mental process. While the current claims recite a “transceiver of a device,” this element appears to be a generic element of hardware. The “transceiver” is only defined by its function: to obtain a log set. No other claim limitations exist defining the “transceiver” or “device” indicating that either element is something more than a generic computing device to perform the limitations of the mental process. 
Because the “transceiver” and “device” are generic elements of hardware, neither incorporates the claimed subject matter into a practical application nor represents significantly more than the mental process. 

	Applicant continues, arguing that “prior approaches generate a structured log based on a single log, then use that structured log for all subsequent logs. See Specification, 4-5. Those approaches cannot accommodate logs belonging to different products or versions without performing difficult maintenance. See id. at 5. The claims improve upon those approaches by generating a structured log based on variables from multiple logs. See claims 1 and 11. By doing so, the claims avoid manual updating of parsing rules.”
In response to Applicant’s argument, Examiner notes that no different products or versions of logs are claimed. Additionally, the independent claims do not require processing “multiple logs.” N logs are required, but N is defined as a positive integer. The number “1” is a positive integer. Thus, at its broadest reasonable interpretation and defined the by claims, processing “multiple logs” is not required. nor have any steps that “avoid manual updating of processing rules.” Limitations that are not claimed cannot show improvements to computing technology. 

In regards to the 35 USC 102(a)(1) rejection, Applicant argues that “As shown, Patthak discloses a single log type for a single log file. The single log type can be chosen from among multiple log types, but whichever log type is chosen is then used for a single log file. The Office Action attempts to cure that deficiency by asserting that "[b]ecause at least one log is parsed and understood according to the log type, a positive integer of N logs is parsed and11 understood according to the log type." However, such an assertion is akin to an assertion of obviousness, which requires a 35 U.S.C. § 103 rejection.”
In response to Applicant’s argument, the claim requires the processing of N logs, wherein N is defined in the claims as “a positive integer.” The number “1” is a positive integer. Thus, by processing at least one log type, Patthak shows the argued claim limitations to the extent claimed and does not rely on obviousness. 

Applicant continues, arguing that “In addition, even if Patthak repeated a process of determining a log type - which it does not - Patthak would still match one log type to one log file each time. Patthak would not match multiple log files to a single log type. Thus, Patthak fails to disclose obtaining, by a transceiver of a device, a log set comprising N logs belonging to a first type.”
In response to Applicant’s argument, it is noted that the independent claim does not require repeating a process of determining a log type, nor matching multiple log files to a single log type. No requirement of repeating any process nor matching multiple log files is mentioned in the claim. Applicant is reminded that unclaimed limitations from the specification, such as wherein N is a positive integer greater than one, do not receive patentable weight until claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152